      Case 3:14-cv-02346-JCS Document 498 Filed 11/17/20 Page 1 of 11



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3   Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957
 4   mbendat@psych-appeal.com

 5   ZUCKERMAN SPAEDER LLP
     D. Brian Hufford (admitted pro hac vice)
 6   Jason S. Cowart (admitted pro hac vice)
     485 Madison Avenue, 10th Floor
 7   New York, NY 10022
     Tel: (212) 704-9600
 8   Fax: (212) 704-4256
     dbhufford@zuckerman.com
 9   jcowart@zuckerman.com
10   Caroline E. Reynolds (admitted pro hac vice)
     1800 M Street, N.W., Suite 1000
11   Washington, D.C. 20036
     Tel: (202) 778-1800
12   Fax: (202) 822-8106
     creynolds@zuckerman.com
13
     Attorneys for Plaintiffs
14
                                  UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
16

17   DAVID AND NATASHA WIT, et al.,                 Case No. 3:14-CV-02346-JCS

18                      Plaintiffs,

19          v.

20   UNITED BEHAVIORAL HEALTH,

21                      Defendant.

22
     GARY ALEXANDER, et al.,                        Case No. 3:14-CV-05337-JCS
23
                        Plaintiffs,
24                                                  STIPULATION AND [PROPOSED]
            v.                                      ORDER RE FINALIZATION OF CLASS
25                                                  LISTS AND NOTICES OF PARTIAL
     UNITED BEHAVIORAL HEALTH,                      CLASS DECERTIFICATION
26
                        Defendant.
27

28
                                                           STIP. AND [PROPOSED] ORDER RE CLASS NOTICE
                                                            CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
          Case 3:14-cv-02346-JCS Document 498 Filed 11/17/20 Page 2 of 11



 1

 2            As directed by the Court, the parties in the above-captioned actions, by and through their

 3   respective counsel of record, hereby submit the following stipulation and proposed order

 4   regarding certain class-related procedures and attaching proposed class notices pursuant to Fed.

 5   R. Civ. P. 23(c).

 6                                            STIPULATION

 7            The parties, through their counsel, have met and conferred regarding the procedures below

 8   in light of the Court’s Order of November 3, 2020 (Wit ECF No. 490) granting in part Defendant

 9   United Behavioral Health’s (“UBH’s”) Motion for Class Decertification, as well as the Court’s
10   Remedies Order of the same date (Wit ECF No. 491), and have agreed to the following, subject to

11   Court approval:

12   I.       APPOINTMENT OF NEW CLASS ADMINISTRATOR
13            1.     The Court previously appointed Dahl Administration, LLC (“Dahl”) as the third-

14   party notice administrator. At this time, Dahl is in the process of winding down its class

15   administration functions. For that reason, the parties agree that it is necessary and appropriate to

16   appoint a new class administrator.

17            2.     Accordingly, AB Data is appointed as the third-party class administrator (hereafter

18   “AB Data” or “Class Administrator”) to distribute and administer the notices described below and

19   to undertake such other functions as the Court may direct. The Class Administrator will be
20   responsible for printing and mailing the notices, performing address verification and skip tracing,

21   processing returned notices, and submitting reports to counsel and the Court. A declaration from

22   Eric Schachter, AB Data’s Vice President, documenting the firm’s experience and qualifications,

23   and an estimate for administering the notices, are attached hereto as Exhibit 1.

24   II.      FINALIZATION OF CLASS LISTS
25            3.     As further detailed in this Section, if UBH contends that an individual should be

26   removed from the class list pursuant to the Court’s November 3, 2020 ruling, except on the basis

27   of a successful administrative appeal (see paragraph 7, below), UBH will, by the dates indicated

28   below, send Plaintiffs information and/or documentation establishing that such removal is
                                                              STIP. AND [PROPOSED] ORDER RE CLASS NOTICE
                                                     -1-        CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
      Case 3:14-cv-02346-JCS Document 498 Filed 11/17/20 Page 3 of 11



 1   appropriate. Plaintiffs will respond by the dates indicated below and will indicate whether they

 2   agree that removal is appropriate.

 3                  a. If the parties agree that an individual must be removed from the class list, that

 4                      individual will be so removed and their name will, instead, be added to the

 5                      corresponding list of individuals to receive a Notice of Partial Class

 6                      Decertification or Notice of Non-Class Membership pursuant to Section III,

 7                      below.

 8                  b. If the parties agree on all proposed removals, within 7 days after Plaintiffs’ last

 9                      response date below (i.e., by December 31, 2020), Plaintiffs will (a) produce
10                      to UBH a final list of recipients of each of the Notices of Partial Class

11                      Decertification described in Section III below; and (b) direct the Class

12                      Administrator to go forward with the process of issuing the Notices.

13                  c. If the parties do not agree as to one or more individuals, they will jointly

14                      submit the dispute, and all relevant information/documentation, to the Court

15                      within 7 days after Plaintiffs’ last response date below (i.e., by December 31,

16                      2020). Within 7 days after the Court rules on the dispute, the Plaintiffs will

17                      (a) produce to UBH a final list of recipients of each of the Notices of Partial

18                      Class Decertification described in Section III below; and (b) direct the Class

19                      Administrator to go forward with the process of issuing the Notices.
20          4.      Post-January 1, 2016 Illinois Denials. By November 20, 2020, UBH will send

21   Plaintiffs an excel spreadsheet identifying each individual whose health plan was governed by

22   both ERISA and Illinois law, who was previously identified as a member of the Wit State

23   Mandate Class and sent a Notice of Pendency, but whose initial denial was issued on or after

24   January 2, 2016. Plaintiffs will respond by November 24, 2020.

25          5.      Appeal-Only Guideline Denials. The Court has ordered publication notice of

26   partial class decertification for most individuals who were previously included in the class based

27   solely on a denial at the administrative appeal level of review, because most such individuals

28   were not sent a Notice of Pendency. However, the Court ordered UBH to review the files of 170
                                                                STIP. AND [PROPOSED] ORDER RE CLASS NOTICE
                                                    -2-          CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
      Case 3:14-cv-02346-JCS Document 498 Filed 11/17/20 Page 4 of 11



 1   individuals, previously identified by the parties, who were included on the class list based on

 2   administrative initial denials and who were therefore sent Notices of Pendency, in order to

 3   determine whether these individuals should remain in the classes. By December 11, 2020, UBH

 4   will send Plaintiffs an excel spreadsheet stating, as to each of the 170 individuals: (a) whether the

 5   individual appealed the initial denial; (b) whether the appeal was determined based on UBH’s

 6   clinical guidelines; (c) whether such clinical appeal was fully successful; and (d) UBH’s position

 7   on whether the individual should remain in the class. If UBH contends that an individual on the

 8   list should be removed from the class, UBH shall send Plaintiffs, also by December 11, 2020, the

 9   written notification(s) of denial and/or the relevant case notes or any other documentation
10   necessary to show either that (a) there was no appeal; (b) the appeal determination was not based

11   on UBH’s Guidelines in whole or in part; or (c) the appeal was determined based on UBH’s

12   guidelines and was fully successful. Plaintiffs will respond by December 24, 2020.

13          6.      Texas Members of the State Mandate Class. By December 11, 2020, UBH will

14   send Plaintiffs an excel spreadsheet identifying each member of the Wit State Mandate Class

15   whose ERISA plan was governed by Texas law and who received substance use disorder

16   treatment services in the state of Texas. If UBH contends that any such individual was denied

17   coverage based solely on the Texas Department of Insurance criteria, UBH will produce to

18   Plaintiffs, also by December 11, 2020, the written notification of denial and the relevant case

19   notes for the denial. Plaintiffs will respond by December 24, 2020.
20          7.      Successful Administrative Appeals. UBH has represented to Plaintiffs that it does

21   not have searchable data by which it could identify class members (a) who appealed UBH’s initial

22   denial of coverage; and (b) who subsequently received all requested benefits following such

23   administrative appeal. UBH has further represented that the only way to determine whether a

24   member successfully appealed from a denial otherwise meeting the Class criteria is to review the

25   UBH Case Notes and any appeal or claims records related to the denial. UBH thus proposed, and

26   Plaintiffs agree, that such individuals should be identified as UBH carries out the reprocessing

27   remedy for the Class as a whole. Accordingly, the parties propose the following procedure for

28   identifying individuals whose denied requests for coverage were subsequently approved in full
                                                                STIP. AND [PROPOSED] ORDER RE CLASS NOTICE
                                                     -3-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
      Case 3:14-cv-02346-JCS Document 498 Filed 11/17/20 Page 5 of 11



 1   and who are thereby excluded from the classes:

 2                 a. The parties will provide publication notice that members are excluded from the

 3                     class if their claims for coverage were approved in full as a result of an

 4                     administrative appeal. See paragraphs 8(g)-(h), below. The parties will also

 5                     include this notification in the Notice of Relief Awarded to Class Members to

 6                     be mailed to all class members informing the class members of the Court’s

 7                     ruling on liability and remedies and the procedures for reprocessing. See

 8                     paragraph 9, below.

 9                 b. When reprocessing claims pursuant to the Court’s Remedies Order, UBH will
10                     determine (i) whether the member, or anyone acting on their behalf, filed an

11                     administrative appeal of the Remanded ABD; and (ii) if so, whether such

12                     appeal was fully successful (i.e., resulted in approval of all benefits the

13                     member had requested).

14                 c. On the last business day of each month while reprocessing is ongoing, UBH

15                     will send Plaintiffs one or more excel spreadsheets identifying each individual

16                     who was previously identified as a member of any of the classes certified by

17                     the Court based on an initial denial pursuant to UBH’s Guidelines; who filed

18                     an administrative appeal of such denial or on whose behalf an administrative

19                     appeal was filed; and who, after such appeal, was granted all of the benefits
20                     that were initially sought. For each such individual, UBH will also produce on

21                     the same date documentary evidence showing: (i) the total length of stay

22                     and/or number of visits requested or estimated in the initial request for

23                     coverage; and (ii) the total length of stay and/or number of visits for which

24                     coverage was approved on appeal.

25                 d. Plaintiffs will respond to each such list within two weeks.

26                 e. To the extent the parties agree that one or more individual(s) should be

27                     excluded from the Class, the individual will be added to a list of Class

28                     members who successfully appealed their denials.
                                                              STIP. AND [PROPOSED] ORDER RE CLASS NOTICE
                                                   -4-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
      Case 3:14-cv-02346-JCS Document 498 Filed 11/17/20 Page 6 of 11



 1                  f. If the parties disagree on whether any such individuals should be removed

 2                     from the class, the dispute will be submitted to the Special Master.

 3                  g. All Notices of Partial Class Decertification will issue to the individuals

 4                     identified through this process on the same date, within two weeks after

 5                     reprocessing is complete. This notice will be in substantially the same form as

 6                     the publication notices addressed in Paragraphs 8(f) and 8(g), below.

 7   III.   CLASS NOTICES
 8          8.      The content of the Notices of Partial Class Decertification and Notices of Non-

 9   Class Membership shall be the same or substantially similar to the notices attached hereto as:
10                  a. Exhibit 2: Notice of Partial Class Decertification directed to Illinois members
                       of the Wit State Mandate Class whose denials were issued on or after January
11                     2, 2016.
12                  b. Exhibit 3: Publication-only Notice of Partial Class Decertification directed to
                       any member of a health benefit plan governed by ERISA whose request for
13                     coverage of residential treatment services for a mental illness or substance
                       disorder was denied by UBH between May 22, 2011 and June 1, 2017, based
14                     on any ground other than application of UBH’s Level of Care Guidelines or
                       UBH’s Coverage Determination Guidelines, where such request was denied at
15                     the administrative appeal level of UBH’s coverage determination process
                       based, in whole or in part, on UBH’s Level of Care Guidelines or UBH’s
16                     Coverage Determination Guidelines, who did not receive actual notice of this
                       class action prior to the opt-out deadline.
17
                    c. Exhibit 4: Publication-only Notice of Partial Class Decertification directed to
18                     any member of a health benefit plan governed by ERISA whose request for
                       coverage of outpatient or intensive outpatient treatment services for a mental
19                     illness or substance disorder was denied by UBH between December 4, 2011
                       and June 1, 2017, based on any ground other than application of UBH’s Level
20                     of Care Guidelines or UBH’s Coverage Determination Guidelines, where such
                       request was denied at the administrative appeal level of UBH’s coverage
21                     determination process based, in whole or in part, on UBH’s Level of Care
                       Guidelines or UBH’s Coverage Determination Guidelines, who did not receive
22                     actual notice of this class action prior to the opt-out deadline.
23                  d. Exhibit 5: Notice of Non-Class Membership directed to members of the Wit
                       Guidelines Class and the Wit State Mandate Class who are among the 170
24                     individuals included on the class list based on administrative initial denials
                       who did not subsequently receive a Guideline denial.
25
                    e. Exhibit 6: Notice of Non-Class Membership directed to members of the
26                     Alexander Guidelines Class who are among the 170 individuals included on
                       the class list based on administrative initial denials who did not subsequently
27                     receive a Guideline denial.
28                  f. Exhibit 7: Publication-only Notice of Partial Class Decertification directed to
                                                               STIP. AND [PROPOSED] ORDER RE CLASS NOTICE
                                                    -5-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
      Case 3:14-cv-02346-JCS Document 498 Filed 11/17/20 Page 7 of 11



 1                       members of the Wit Guidelines Class and the Wit State Mandate Class whose
                         administrative appeals of their denials were fully successful.
 2
                     g. Exhibit 8: Publication-only Notice of Partial Class Decertification directed to
 3                      members of the Alexander Guidelines Class whose administrative appeals of
                        their denials were fully successful.
 4
                     h. Exhibit 9: Notice of Non-Class Membership directed to Texas members of the
 5                      Wit State Mandate Class whose denials were based solely on the Texas
                        Department of Insurance criteria and not on UBH’s Guidelines.
 6

 7           9.      A Notice of Relief Awarded to Class Members shall be sent to all Class members

 8   not excluded pursuant to the processes described in paragraphs 3-6 above. The content of the

 9   Notice of Relief Awarded to Class Members shall be the same as or substantially similar to the

10   notices attached hereto as Exhibit 10 (Wit Guideline Class); Exhibit 11 (Wit State Mandate

11   Class); and Exhibit 12 (Alexander Guideline Class). Plaintiffs will direct the Class Notice

12   Administrator to issue the Notices of Relief Awarded to Class Members on the earlier of the

13   following dates: (a) two weeks after the United States Court of Appeals for the Ninth Circuit rules

14   on UBH’s motion to stay the reprocessing remedy, if the motion is denied; or (b) two weeks after

15   any such stay is lifted, if the motion is granted.

16           10.     Upon direction by the Plaintiffs pursuant to paragraphs 3, 7(g), or 9, above, notice

17   will issue promptly to the recipients in the following manner:

18                   a. By direct mail. The Class Administrator will update all recipients’ addresses

19                       using the National Address Change Registry and other resources. The Class

20                       Administrator will then send the approved Notices to all class members. To

21                       the extent that any Notices are returned due to an invalid address, the

22                       administrator will conduct additional searches to attempt to obtain a valid

23                       address and re-send the Notice.

24                   b. By email. Where UBH possesses an email address for a recipient, the Class

25                       Administrator will also email the notice to that recipient.

26                   c. By limited publication. On the same date as the approved notices are sent by

27                       mail and email:

28                           i. Zuckerman Spaeder LLP and Psych-Appeal, Inc. will each post the

                                                                 STIP. AND [PROPOSED] ORDER RE CLASS NOTICE
                                                          -6-     CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
      Case 3:14-cv-02346-JCS Document 498 Filed 11/17/20 Page 8 of 11



 1                              Notices on the firms’ websites.

 2                          ii. The Class Administrator will post the notices on the class action

 3                              website, www.UBHGuidelinesClassAction.com.

 4            11.   Within 7 days after mailing/publication, Plaintiffs will file a notice with the Court

 5   specifying the date on which the Notices were sent and published to the recipients.

 6            12.   Plaintiffs will pay the costs of the notice process outlined herein, subject to

 7   reimbursement from Defendant as a recoverable cost.

 8   IV.      PROPOSED SCHEDULE
 9            13.   The Court directed the parties to submit, by November 17, 2020, a proposed
10   schedule for submitting proposed notices for Court approval and for accomplishing the required

11   notice. Order at 85, 90. The Court further requested that the parties submit a single proposed

12   schedule addressing all issues relating to class notices, including notices required in connection

13   with the Partial Decertification Order. Id. at 85.

14            14.   UBH intends to seek a stay of the reprocessing remedy pending its appeal to the

15   Ninth Circuit. Plaintiffs intend to oppose any stay. However, the parties agree that, to avoid

16   unnecessary confusion to the Class members, the Notice of Relief Awarded to the Class should

17   not issue until the Ninth Circuit rules on UBH’s motion to stay.

18            15.   Accordingly, the parties jointly propose the following schedule, which

19   incorporates the deadlines set forth above and deadlines for briefing on UBH’s motion to stay the
20   reprocessing remedy:

21

22     Date                       Event

23                                (1) UBH files motion for stay pending appeal.
       November 20, 2020          (2) UBH identifies Illinois members of the Wit State Mandate Class
24                                whose initial denials were issued on or after January 2, 2016.
25                                Plaintiffs respond to UBH’s identification of Illinois members to be
       November 24, 2020          excluded from State Mandate Class.
26
       December 4, 2020           Plaintiffs file response to UBH motion for stay pending appeal
27

28
                                                                  STIP. AND [PROPOSED] ORDER RE CLASS NOTICE
                                                     -7-           CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
     Case 3:14-cv-02346-JCS Document 498 Filed 11/17/20 Page 9 of 11



 1
     Date                     Event
 2
                              (1) UBH files reply in support of motion to stay pending appeal.
 3                            (2) UBH identifies each individual from among the 170
                              Administrative Denials whom UBH contends should be removed
 4   December 11, 2020        from the class, and to produce supporting evidence.
 5                            (3) UBH identifies each Texas member of the Wit State Mandate
                              Class whom UBH contends should be removed from the class, and
 6                            to produce supporting evidence.

 7                            (1) Plaintiffs to respond to UBH’s identification of individuals with
                              Administrative Denials to be excluded from the classes.
 8   December 24, 2020        (2) Plaintiffs to respond to UBH’s identification of Texas members
                              to be excluded from the Wit State Mandate Class.
 9
                              Plaintiffs produce to UBH a final list of recipients of each of the
10   December 31, 2020        Notices of Partial Class Decertification OR Parties jointly submit
                              disputed exclusions to Court.
11
                              If no disputes as to exclusions, all pre-reprocessing Notices of
12                            Partial Decertification and Notices of Non-Class Membership to be
     January 8, 2021
                              mailed on this date.
13
     One week after Court’s   If disputed exclusions are submitted to the Court, all pre-
14   ruling on disputed       reprocessing Notices of Partial Decertification and Notices of Non-
     exclusions               Class Membership to be mailed on this date.
15
     Two weeks after the
16                            Notices of Relief Awarded to Class Members to be mailed on this
     Ninth Circuit rules on   date, if UBH’s motion to stay is denied by the Ninth Circuit
     UBH’s motion to stay
17
     Two weeks after a stay   Notices of Relief Awarded to Class Members to be mailed on this
18   is lifted                date, if UBH’s motion to stay is granted by the Ninth Circuit
19   Two weeks after          Notices of Partial Class Decertification to be sent to members
     reprocessing is          whose requests for coverage were approved in full, following an
20   completed                administrative appeal from UBH’s original denial.
21

22

23

24

25

26

27

28
                                                           STIP. AND [PROPOSED] ORDER RE CLASS NOTICE
                                                -8-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
      Case 3:14-cv-02346-JCS Document 498 Filed 11/17/20 Page 10 of 11



 1   Dated: November 17, 2020                              ZUCKERMAN SPAEDER LLP

 2                                                             /s/ Caroline E. Reynolds

 3                                                               D. Brian Hufford
                                                                  Jason S. Cowart
 4                                                              Caroline E. Reynolds

 5                                                             PSYCH-APPEAL, INC.
                                                                  Meiram Bendat
 6
                                                            Attorneys for Class Plaintiffs
 7
     Dated: November 17, 2020                               CROWELL & MORING LLP
 8
                                                                     /s/ April Ross
 9
                                                                 Jennifer S. Romano
10                                                                   April Ross
11                                                            Attorneys for Defendant
                                                              United Behavioral Health
12

13

14
                                        FILER’S ATTESTATION
15
            Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the
16
     filing of this document has been obtained from the other signatories.
17

18
     Dated: November 17, 2020                     /s/ Caroline E. Reynolds
19                                                Caroline E. Reynolds

20

21

22

23

24

25

26

27

28
                                                               STIP. AND [PROPOSED] ORDER RE CLASS NOTICE
                                                    -9-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
      Case 3:14-cv-02346-JCS Document 498 Filed 11/17/20 Page 11 of 11



 1                                       [PROPOSED] ORDER
 2
              For good cause shown, the Court hereby APPROVES the procedures and notice plan
 3
     described in the foregoing stipulation and ORDERS that the Notices of Relief Awarded to the
 4
     Class; Notices of Partial Class Decertification; and Notices of Non-Class Membership be
 5
     provided in accordance with the terms set forth above.
 6

 7
     IT IS SO ORDERED.
 8

 9   Dated:                                              _________________________________
                                                         The Honorable Joseph C. Spero
10
                                                         Chief Magistrate Judge
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                              STIP. AND [PROPOSED] ORDER RE CLASS NOTICE
                                                  -10-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
